Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-3-21 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,968,124 to Varanasi et al. in view of U.S. Patent Application Publication No. 2007/0056208 to Chen et al. and further in view of U.S. Patent Application Publication No. 2016/0000060 to Sandford et al.
Referring to claim 1, Varanasi et al. discloses an insecticide fumigator comprising, a chemical cartridge mount – see structure connected at and below 46, on which a chemical cartridge – at 26-28, is configured to be mounted – see figures 3-6, a heater – at 30, disposed near the chemical cartridge mount and configured to heat the chemical cartridge such that an insecticide in the chemical cartridge is evaporated from a fumigation part – at 28, of the chemical cartridge – see figures 3-6 and column 5 lines 35-50, a light source – at 32, disposed near the fumigation part – see figures 6-7, and configured to emit light having a first wavelength range to attract insects – see figures 3-7 and column 5 lines 5-20, and a housing – at 40,42, provided with the chemical cartridge mount – at 46, and receiving the heater – at 30, and the light source – at 32 – see figures 3-7, wherein the light source comprises a LED – see column 5 lines 5-20, and a substrate on which the LED is mounted – see mounting structure for 32 not labeled in figure 7, and the housing has a light passage hole – at 72, through which light emitted from the light source passes – see figure 7 and column 7 lines 14-31. Varanasi et al. does not disclose the LED is a UV LED. Chen et al. does disclose an insect attractant light element comprising a UV LED – see at 202,206 and paragraphs [0029] and [0030]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. and add the UV LED of Chen et al., so as to yield the predictable result of making the device more attractive to insects. Varanasi et al. as modified by Chen et al. further discloses a protective material – at 206, disposed over the light passage hole, the protective window comprising a material having high UV transmittance 
Referring to claim 3, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses an air inlet hole – inlet end of 80, formed on a portion of the housing – see figures 3-7 of Varanasi et al., the air inlet being formed to oppose the heater with respect to the light source – see figures 3-7 of Varanasi e al.
Referring to claim 4, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a center line of a light emission angle of the UV LED is tilted at an angle of 90 degrees or less with respect to a vertical line intersecting a bottom surface of the insecticide fumigator – see at 32 in figure 7 of Varanasi et al. and figures 1 and 2 of Chen et al.
Referring to claim 5, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a reflective film disposed on a surface of the housing behind the UV LED to redirect UV light emitted upward – see at 205 in figures 2 and 2a of Chen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. and add the UV LED of Chen et al., so as to yield the predictable result of making the device more attractive to insects.
Referring to claim 6, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the light passage hole restricts a radiation range of UV light emitted outside the housing – see at 70,72 of Varanasi et al. and see at 206 of Chen et al.
Referring to claim 7, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the radiation range of UV light emitted is within an angle of 30 degrees or less with respect to a vertical line intersecting a bottom surface of the insecticide fumigator the vertical line – see figure 7 of Varanasi et al and figures 1 and 2 of Chen et al.

Referring to claim 9, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the light source is disposed at a rear side of the housing to emit UV light adjacent to a plug of the insecticide fumigator – see rearmost LED’s in figure 1c of Chen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. as modified by Chen et al. and Sandford et al. and add the UV LED of Chen et al., so as to yield the predictable result of making the device more attractive to insects.
Referring to claim 10, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a lens – at 205 of Chen et al., disposed on the UV LED, wherein the lens has a shape in which, at least in some sections, a distance from a light emission point of the UV LED to an outer surface of the lens increases with an increasing distance from a central axis of a light emission region of the UV LED – see at 202,205 in figures 2,2a of Chen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. as modified by Chen et al. and Sandford et al. and add the UV LED of Chen et al., so as to yield the predictable result of making the device more attractive to insects.
Referring to claim 11, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the lens comprises a recessed region centered on the central axis of the light emission region of the UV LED and extending from the central axis of the light emission region at a predetermined angle – see at 205 in figures 2 and 2a of Chen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. as modified 
Referring to claim 12, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a plug disposed at a rear side of the housing and protruding outwardly – see at 24 in figures 1-5 of Varanasi et al.
Referring to claim 13, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a shielding member – see portion of 42 forming part of 80 and connected at 46 not labeled in figure 7 of Varanasi et al., disposed between the light source – at 32, and the heater – at 30, to prevent heat generated by the heater from being transferred to the light source – see figure 7 of Varanasi et al.
Referring to claim 14, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the shielding member has a shape of a vane to guide air introduced through an air inlet hole – bottom of 80, formed in the housing to an air outlet hole – at 36, disposed above the air inlet hole – see figures 6-7 of Varanasi et al.
Referring to claim 15, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the air outlet hole – at 36, comprises a fumigation hole formed through the housing above the fumigation part – at 28 – see figures 6-7 of Varanasi et al.
Referring to claim 16, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the housing comprises a first housing and a second housing coupled to each other – see at 40 and 42 in figures 1-3 of Varanasi et al, the first housing – at 42, comprising a heater securing member –at 46, to secure the heater – at 30 – see figures 1-7 of Varanasi et al., a light source securing member – see structure not labeled on which light 32 is secured as seen in figures 1-7 of Varanasi et al., to secure the light source – see figures 1-7 of Varanasi et al., and a 
Referring to claim 17, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the second housing – at 40 of Varanasi et al. comprises at least one of, a heater support member to prevent the heater from being separated from the heater securing member after the second housing is coupled to the first housing – see bottom connecting structure of 40 in figures 1-3 of Varanasi et al., and a light source support member to prevent the light source from being separated from the light source securing member after the second housing is coupled to the first housing – see bottom connecting structure of 40 in figures 1-3 of Varanasi et al.
Referring to claim 18, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a peak wavelength of light emitted from the light source is in a range of about 360 nm to about 370 nm – see paragraphs [0029] and [0030] of Chen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. as modified by Chen et al. and Sandford et al. and add the UV LED of Chen et al., so as to yield the predictable result of making the device more attractive to insects.
Referring to claim 19, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses a cover – at 40 of Varanasi et al., covering the light source, wherein the light source is disposed at a front side of the housing to emit UV light towards a first direction intersecting a bottom surface of the insecticide fumigator – see at 32 in figure 7 of Varanasi et al.
Referring to claim 20, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the housing comprises, a guide rail disposed on a portion of the housing by which the light source is moved therealong – see portion of 42 of Varanasi et al. into which the 
Referring to claim 21, Varanasi et al. as modified by Chen et al. and Sandford et al. further discloses the spectral line half-width of UV light emitted from the UV LED is in a range of 9 nm to 10 nm – see paragraph [0029] of Chen et al. detailing UV light at wavelengths of between 360nm to 370nm which corresponds to spectral line half-widths between 9nm and 10nm as seen in applicant’s originally filed disclosure in paragraph [0059] Table 1 detailing a wavelength of 367.94nm having a half-width of 9.24nm. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Varanasi et al. as modified by Chen et al. and Sandford et al. and add the UV light having a half-width of between 9nm and 10nm, so as to yield the predictable result of making the device more attractive to insects as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1 and 3-21, the Chen et al. reference US 2007/0056208 discloses the newly added claim limitations of the UV LED configured to emit UV light having a spectral line half-width less than 10 nm and between 9nm and 10nm – see paragraph [0029] of Chen et al. detailing UV light at wavelengths of between 360nm to 370nm which corresponds to spectral line half-widths less than 10nm as seen in applicant’s originally filed disclosure in paragraph [0059] Table 1 detailing a wavelength of 367.94nm having a half-width of 9.24nm. Therefore combining the Chen et al. reference with the Varanasi et al. reference US 6968124 and the Sandford et al. reference US 2016/0000060 renders the claims obvious as detailed earlier in paragraph 2 of this office action. Further, applicant argues that the 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643